Case 8:17-cv-00046-JDW-CPT Document 204 Filed 08/05/21 Page 1 of 3 PageID 2256




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


 LASWELL FOUNDATION FOR
 LEARNING AND LAUGHTER, INC.,
 et al.,

        Plaintiffs,

 v.                                                              Case No. 8:17-cv-46-JDW-CPT

 TIMOTHY SCHWARTZ, et al.,

       Defendants.
 __________________________________/



                                             ORDER

        Before the Court are attorney George Conwell, Jr.’s motions to withdraw as

 counsel of record for the Plaintiffs. (Docs. 200, 203).1 In support of his withdrawal

 request, Mr. Conwell states that his continued representation of the Plaintiffs will

 result in an unreasonable financial burden on him and that he provided notice to the

 Plaintiffs of his intent to withdraw more than seven weeks ago. (Doc. 200). Mr.

 Conwell further represents that he attempted to confer on the matter with Defendant



 1
  Mr. Conwell filed a supplemental motion to withdraw after the Court issued an Order advising him
 that his original motion failed to comply with Local Rule 2.02(c). See (Docs. 200, 202, 203). Local
 Rule 2.02(c) requires that a lawyer seeking to withdraw provide his clients’ mailing address(es), email
 address(es), and telephone number(s) if the proposed withdrawal will result in the clients proceeding
 pro se, even temporarily. M.D. Fla. R. 2.02(c).
Case 8:17-cv-00046-JDW-CPT Document 204 Filed 08/05/21 Page 2 of 3 PageID 2257




 Timothy Schwartz by phone and email on three occasions, but that Mr. Schwartz did

 not respond to his overtures. Id.

        In light of the above, Mr. Conwell’s motions to withdraw (Docs. 200, 203) are

 hereby granted as follows:

        1.     Mr. Conwell is relieved of any further responsibility in this matter,

 PROVIDED that he promptly provides the Plaintiffs with a copy of this Order.

        2.     The Clerk of Court is directed to terminate Mr. Conwell as the Plaintiffs’

 counsel of record.

        3.     No later than September 1, 2021, the Plaintiffs shall advise the Court

 whether they have retained a new lawyer and, if so, the name, business address, email

 address, and telephone number of that attorney.

        4.     The Court further advises the Plaintiffs that corporations and limited

 liability companies—such as the Plaintiffs—cannot proceed pro se in this Court and

 must instead be represented by counsel. See Palazzo v. Gulf Oil Corp., 764 F.2d 1381,

 1385 (11th Cir. 1985); Energy Lighting Mgmt., LLC v. Kinder, 363 F. Supp. 2d 1331,

 1332 (M.D. Fla. 2005) (citations omitted). The Plaintiffs are cautioned that a failure

 to obtain successor counsel may result in sanctions, up to and including a dismissal of

 their case.

        5.     Until successor counsel files a notice of appearance on the Plaintiffs’

 behalf, the Clerk of Court and the Defendant(s) shall provide all future filings to the

 following addresses:
Case 8:17-cv-00046-JDW-CPT Document 204 Filed 08/05/21 Page 3 of 3 PageID 2258




                       Laswell Foundation for Learning and Laughter, Inc.
                                      Fred Laswell, Inc.
                                  Red Ryder Enterprises, Inc.
                                       Goldbook, LTD
                            1211 North Westshore Blvd., Suite 700
                                      Tampa, FL 33607
                                legal@goldbooktrademark.com2

                                                    and

                       Laswell Foundation for Learning and Laughter, Inc.
                                       Fred Laswell, Inc.
                                  Red Ryder Enterprises, Inc.
                                        Goldbook, LTD
                                433 N Camden Drive, Suite 600
                                 Beverly Hills, CA 90210-44163

           6.      Nothing in this Order shall be construed to relieve the parties of their

 obligations under any of the Court’s prior Orders.

           DONE and ORDERED in Tampa, Florida, this 5th day of August 2021.




 Copies to:
 Counsel of record
 Laswell Foundation for Learning and Laughter, Inc.
 Fred Laswell, Inc.
 Red Ryder Enterprises, Inc.
 Goldbook, LTD
 Pro se Defendant


 2
     Mr. Conwell provided his clients’ telephone number to the Court by email, as the number is unlisted.
 3
     Mr. Conwell provided the second alternative address to the Court by email as well.
